DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
1. Claims 1-9 are pending and examined herein per Applicant’s June 4, 2021 filing with the Office.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2021 and 10/21/2021 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. mental processes) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
Yes, the claims fall within at least one of the four categories of patent eligible subject. Claims 1-7 are to an apparatus (machine). Claim 8 is to a method (process).  Claim 9 are to a non-transitory storage medium (manufacture).
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically the abstract idea of mental processes. Where mental processes relates to concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
1. An information processing apparatus comprising 
at least one processor circuit with a memory comprising instructions, that when executed by the processor circuit, cause the processor circuit to at least: 
obtain a work history of work performed by a plurality of types of work machines; and 
determine a number or ratio of work machines that are to perform work in an area to be subjected to work, based on the work history.

The claims are found to be directed to making a determination about how many machines are need to perform work.  The Office finds that but for the recitation of the generic computer processor component in the preamble step all of the claimed limitations can be done in the human mind, i.e. a user can manually make the claimed determination using human evaluation of the historic machine requirements for a type of work to make judgment about current or future work of the same or similar type.  The claims are found to be to an abstract idea.  
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recited additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.
The identified judicial exception is not integrated into a practical application. In particular, the claims recites the additional limitations see non-bold-italicized elements above.  The additional element of the claim is determined to be the step of “obtaining”, which is viewed to be insignificant extra solution activity - pre-solution activity.   Where 2106.05(g) MPEP states, “term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent.”
The additional element of the claim additional elements of the claim that describe processing apparatus are claim to a high level of generality that are found to describe an off the self computing device,  see instant spec [12]. These components are found to perform well-understood, routine, conventional activity known in the art.  Where 2106.05(d)(I)(2) of the MPEP states, “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").”
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As explained above the additional elements are found to be merely insignificant extra solution activity and well-known hardware components.  When considered individually and in the ordered combination do not transform the identified abstract idea into patent eligible subject matter.
These limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore these additional limitations when considered individually or in combination do not provide an inventive concept that can transform the abstract idea into patent eligible subject matter.
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims include the claimed element of “determine a number or ratio of work machines that are to perform work in an area to be subjected to work, based on the work history”. (Claims 1, 8, and 9).  
The term “number” is not interchangeable with “ratio” in the context of the claim.  Number is commonly accepted to mean a sum of units, e.g. the number of people in a room.  While ration is commonly accepted to mean the relationship in quantity, amount, or size between two or more things, e.g. there is a 2 to 1 ratio of people to animals in the room.  In the claim there is no relationship for the work machines.  For purposes of examinations the claimed limitations is interpreted to mean “determine a number of work machines that are needed to perform work in an area to be subjected to work, based on the work history”.
The depended claims do not clarify the issue raised above therefore the dependent claims are rejected for the same reasoning given above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grothaus et al (US 2013/0166344 A1).

Claims 1, 8, and 9 
Grothaus  teaches an information processing apparatus (Grothaus [77] “external systems, each having one data base and one program logic, 1 to n machine systems, each having one fieldwork computer, a human-machine interface and a communication device”) comprising
at least one processor circuit with a memory comprising instructions that when executed by the processor circuit, (Grothaus [113] “system architecture 100 that is shown comprises technical means for implementation, which can be subdivided into means for information processing, in particular for planning” and [115] “fieldwork computer 405a, 405b comprises at least one computer unit, at least one memory unit and at least one interface for at least one communication unit”), cause the processor circuit to at least: 
obtain a work history of work performed by a plurality of types of work machines (Grothaus [60] “determining the preferably first partial process chains, it is possible to utilize route plans for certain field areas that have proven effective in the past” and [113] “means for providing external information, for providing master data and for providing historical information”); and 
determine a number or ratio of work machines that are to perform work in an area to be subjected to work, based on the work history (Grothaus abstract “an agricultural operation having a first resource entity of a first type such as harvesting machines and a second resource entity of a second type such as hauling vehicles includes determining a number of machines of the first and second resource entity to be used in the operation” and [88] “static preplanning is carried out with determination of the number of machines in the first and second resource entity to be used.”).

With respect to method claim 8 (Grothaus abstract “method for planning a process chain for an agricultural operation”) and non-transitory storage medium claim 9 (Grothaus [77] “arrangement for carrying out the method that comprises 1 to m external systems, each having one data base and one program logic” and [113] “system architecture 100 that is shown comprises technical means for implementation”) recite substantially similar limitation to those rejected above; therefore these claims are rejected based on the same reasoning given above.

Claim 2
Grothaus  teaches all the limitations of the information processing apparatus according to claim 1, wherein determining the number or ratio of work machines that are to perform work in the area to be subjected to work includes determining the number or ratio based on a work history of work performed by a work machine in a work area that has terrain information similar to terrain information of the area to be subjected to work (Grothaus abstract and [60]).

Claim 3
Grothaus teaches all the limitations of the information processing apparatus according to claim 1, wherein the work history includes an idling time while work is performed by the plurality of types of work machines (Grothaus [51] and [55], see “standstill times”).

Claim 5
Grothaus teaches all the limitations of the information processing apparatus according to claim 1, wherein the work history includes at least one of a level of skill of a person in charge of work and a weather in a work location (Grothaus [27] where external data is historical information see [119], where the claim is made in the alternative only one element need to be found in the art).

Claim 7
Grothaus teaches all the limitations of the information processing apparatus according to claim 1, wherein 
the area to be subjected to work is divided into a plurality of areas (Grothaus [60]), and 
determining the number or ratio includes determining the number or ratio of work machines that are to perform work in each of the plurality of areas, based on a work area dimension of the area (Grothaus [60-61]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grothaus et al (US 2013/0166344 A1) in view of Mejegard et al (US 2015/0039269 A1).

Claim 4
Grothaus teaches all the limitations of the information processing apparatus according to claim 1, wherein 
the plurality of types of work machines include a ride-on lawn mower and a walk-behind lawn mower, and 
the terrain information of the area to be subjected to work includes information regarding a gradient and information regarding an obstacle (Grothaus [43-44]).
Grothaus further teaches “machines of the first resource entity are preferably harvesting machines, more particularly, self-propelled harvesting machines such as combine harvesters or forage harvesters” [4] and “second resource entity are . . . service machines can be hauling vehicles, for example, such as transfer vehicles for hauling the crop away, road hauling vehicles or vehicles” [4]. However Grothaus does not expressly teach the claimed limitation of the plurality of types of work machines include a ride-on lawn mower and a walk-behind lawn mower. 
Mejegard teaches in the analogous art of fleet management system the plurality of types of work machines include a ride-on lawn mower and a walk-behind lawn mower (Mejegard [53]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Grothaus the plurality of types of work machines include a ride-on lawn mower and a walk-behind lawn mower,  as taught by Mejegard since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grothaus et al (US 2013/0166344 A1) in view of Kohiga (US 2018/0300172 A1).

Claim 6
Grothaus teaches all the limitations of the information processing apparatus according to claim 1, however Grothaus  does not teach the limitation of wherein determining the number or ratio of work machines that are to perform work in the area to be subjected to work includes determining the number or ratio such that an upper limit of the number of work machines that can be allocated for the area to be subjected to work is not exceeded; this limitation is taught by Kohiga in the analogous art of allocating the physical machine in a district obtained by dividing a geographical area in the moving object simulation see (Kohiga [70]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Grothaus the determining the number or ratio of work machines that are to perform work in the area to be subjected to work includes determining the number or ratio such that an upper limit of the number of work machines that can be allocated for the area to be subjected to work is not exceeded  as taught by Kohiga since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Einecke et al (US 2018/0077860 A1) teaches a robotic gardening device such as an autonomous lawn mower or an autonomous scarifier and a method for controlling the same in particular its behavior in response to detection of different types of obstacles.
Maeder et al (US 11,212,954 B2) teaches agricultural vehicles have become increasingly automated. Agricultural vehicles may perform semi-autonomous or fully-autonomous operations on fields. Agricultural vehicles perform operations using implements including planting implements, spraying implements, harvesting implements, fertilizing implements, strip/till implements, etc.
Noonan et al (US 5,204,814) teaches stored terrain feature data to provide speed control signals to said control means, said control means operating in response to said speed control signals to vary the speed of said lawn mower in accordance with said stored terrain feature data.
Okano (US 5,987,225) teaches the assignment process, typical examples of factors determining the ratio in number of the copying machines to the printing devices.
Yoshida et al (US 2021/0312374 A1) teaches Lawn mowing work is performed at the worksites A to C in parallel, and the number of first lawn mowers 11 and the number of second lawn mowers 12 to be used in each of the worksites A to C can be decided on from past performances, such as the sizes of the worksites, the capability of each work machine, and the capability of each worker.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/           Primary Examiner, Art Unit 3623